I congratulate you, 
Mr. President, on your election to the presidency of the 
General Assembly. I also wish also to thank you for your 
continued strong support for small island developing 
States (SIDS) issues, which you have championed for 
many years and have once again demonstrated, this 
week, in the process and lead-up to the United Nations 
Third International Conference on Small Island 
Developing States, to be held in the Pacific next year.

From economic woes to outright poverty, from 
social instability to acts of violence and ethnic or 
religious conflict, and from the devastation of natural 
disasters to deadly acts of terrorism, no country is 
spared or completely shielded. The events in Kenya, 
Iraq, Pakistan and here in the United States over the past 
week demonstrate the multiple risks we face in today’s 
world. Our sympathies go to the Governments and 
people of those countries, and our deepest condolences 
to the people who lost family and friends in those tragic 
events.

While the Organization continues to grapple with 
various serious problems that require collective, United 
Nations-led action for their resolution, perhaps the 
greatest threat we face today is climate change. Climate 
change is a security risk of far greater proportions than 



many people are prepared to admit. For some low-lying 
Pacific island countries, climate change may well lead 
to their eventual extinction as sovereign States. 

The singular importance and urgency of climate 
change to our region was given added prominence today 
when Pacific Forum leaders met with Secretary-General 
Ban Ki-moon. Our Chair, the President of the Republic 
of the Marshall Islands, presented to the Secretary-
General the Majuro Declaration for Climate Leadership, 
which is an effort by our region — the most likely to be 
first and worst affected by climate change — to launch 
a new wave of more determined leadership across the 
globe, aimed at accelerating the reduction and phasing 
down of the world’s greenhouse-gas pollution before it 
is too late.


The root causes of climate change and the means for 
addressing them are widely known. We in the Pacific 
know already from bitter and harsh experience, as will 
many other parts of the world, what the consequences 
of climate change are, and they will only become more 
severe if not enough is done. 

Sadly, what is evident to us in the climate change 
negotiations is the continued triumph of vested interests 
in preventing and delaying the action that should be 
taken. In a diverse world of different capacities and 
capabilities, those least able to mitigate and adapt to 
the impacts of climate change look to Member States 
in leadership roles to rise to the challenge and lead by 
example, to ensure that the post-2020 climate change 
convention currently being negotiated will effectively 
address the mounting fears of countries like mine of 
the catastrophic effects of climate change if it is not 
tackled collectively and with determination. As world 
leaders, we have the responsibility for fashioning a new 
agreement that will reassure low-lying islands that we 
have their interests and priorities at heart. Let us rise to 
the occasion and be part of the solution.

In June, during the historic event of the signing of 
the Arms Trade Treaty (ATT), Samoa announced that 
it would sign the Treaty at the highest political level 
during the Treaty event at the General Assembly’s 
current session. We kept that promise, and I signed 
for Samoa in a special ceremony two days ago. We 
welcome the fact that more than 100 nations, including 
the United States, have now signed the Treaty. 

For small island countries like Samoa, it takes 
only a few small arms and light weapons in the wrong 
hands to cause instability. Indeed, within our own 
Pacific region, such so-called small arms have fuelled 
conflicts, disrupted the lives of communities and 
impeded countries’ development. The Arms Trade 
Treaty, when fully implemented, will greatly help small 
island States like mine in their efforts to sustain our 
communities’ security and stability. Our signing of the 
ATT is also further testimony to our firm commitment 
to general and complete disarmament, since it will 
contribute significantly to saving lives, stopping human 
rights abuses and avoiding crises, and is an important 
step in reducing and eventually eliminating altogether 
the human cost of conventional arms.

Samoa remains fully committed to the peacekeeping 
work of the United Nations, one of the Organization’s 
most effective and successful mandates. For more than 
10 years, Samoa has been contributing civilian police 
officers to peacekeeping operations in countries such 
as South Sudan, Timor-Leste, Liberia, the Sudan and, 
in the Pacific, the Regional Assistance Mission to 
the Solomon Islands. We will be in a better position 
to increase our contribution to peacekeeping missions 
after a United Nations selection, assistance and 
assessment team has completed its evaluation, which is 
planned to take place before the end of 2013, of eligible 
officers from our police force.

Samoa looks forward to next week’s High-level 
Dialogue on International Migration and Development. 
International migration poses both challenges and 
opportunities for countries of origin, transit and 
destination. Its contribution to sustainable development 
will therefore ultimately depend upon the willingness 
of source and destination countries to work out 
imaginative and humane arrangements that benefit 
both those countries and migrants. Samoa is working 
closely with New Zealand and Australia, through 
their seasonal-worker schemes, to ensure that those 
important initiatives result in mutual benefit for both 
the sending and receiving parties in the arrangements.

Yesterday’s High-level Meeting on Nuclear 
Disarmament (A/68/PV.11) highlighted yet again the 
urgent need for a treaty banning nuclear weapons, 
given the catastrophic humanitarian consequences 
of any use of such weapons. Such weapons represent 
the great paradox of our time. While nations desire 
peace and talk of peace, far more of the national wealth 
goes towards the development and acquisition of ever 
more sophisticated and destructive weapons of mass 
destruction. Our Pacific region was the scene of a great 



deal of nuclear testing, with some islands still bearing 
the scars of those tests. Our regional response was the 
South Pacific Nuclear Free Zone Treaty, the Rarotonga 
Treaty, to ensure that nuclear testing in the Pacific 
would be a thing of the past.

Samoa reaffirms its continued support for a 
nuclear-test-free world. Early agreement must be 
reached to ban nuclear testing and to cease the creation 
and manufacture of more nuclear weapons.

We place great faith in the rule of law and the vital 
protection it offers to all States, especially to weak 
and small countries such as mine, with no armed force 
and not affiliated with any military grouping. The 
International Criminal Court (ICC) is an important 
part of the architecture of world peace based on the 
rule of law, and we are pleased to have been the second 
State party to ratify the two Kampala amendments to 
the Rome Statute last year. With the deposit yesterday 
of the ninth instrument of ratification, we hope that 
the Kampala amendments will come into force soon 
and that the ICC will become the first court since the 
international military tribunals in Nuremburg and 
Tokyo to hold individuals responsible for crimes of 
aggression.

The United Nations needs to adapt to the changing 
contemporary international environment or risk being 
bypassed in favour of institutions and groupings that 
are more responsive to the needs of Member States. The 
High-level Political Forum is one such welcome reform, 
and Samoa is very pleased to have participated in its 
inaugural meeting this week.

Still more fundamental reform is required to address 
the existing imbalances in the current power structure 
of the Security Council through the enlargement of 
both categories of membership and improvements to 
its working methods, so as to reflect the realities of 
the present time and to enhance the Council’s role and 
effectiveness.

The renewed efforts made and great courage 
shown in the process of restarting the stalled Middle 
East peace plan for the Israeli and Palestinian peoples 
has our strongest endorsement. It gives rise to hope 
that the two-State solution, which is the only option 
with realistic prospects for lasting peace, can still be 
achieved.

The number of areas of tension and trouble 
spots around the globe is increasing, and they are 
getting deadlier. The availability of weapons of mass 
destruction and, now, their use in Syria is unnerving. 
The untold suffering brought about by the Syrian 
crisis has touched many hearts, and the latest episode, 
where we watched in utter disbelief the use of chemical 
weapons to kill indiscriminately defenceless victims 
and even children, is incomprehensible.

We therefore welcome the joint proposal by the 
United States and Russia and the willingness of 
Syria to have its chemical weapons destroyed under 
the competent United Nations authority. We expect 
total compliance, which is required for this initiative 
to succeed. As long as weapons of mass destruction 
such as chemical weapons continue to exist, some 
megalomaniac will sooner or later resort to their use, 
with deadly consequences for the world. The ultimate 
safeguard is, of course, the destruction of all such 
weapons, whether chemical, biological or nuclear.

The United Nations Conference on Sustainable 
Development called for the convening in 2014 of a Third 
International Conference on Small Island Developing 
States, to remind the international community that small 
island developing States (SIDS) face unique challenges 
and vulnerabilities requiring dedicated support and to 
help build their resilience.

Samoa is honoured to host that Conference in 
September 2014, on behalf of the Pacific small island 
developing countries. The Barbados interregional 
meeting endorsed “The sustainable development of 
small island developing States through genuine and 
durable partnerships” as the overarching theme of the 
Conference. A renewed global partnership will help 
SIDS to manage a multitude of risks, so that they can 
pursue inclusive economic growth, social development 
and environmental sustainability.

Samoa has also proposed to utilize the Conference 
as a platform to launch specific, concrete SIDS 
partnerships as the most effective means to implement 
some of the group’s challenges and as a legacy of the 
Conference.

In advancing the SIDS development agenda, 
the Samoa Conference strategically provides a 
window for SIDS as a group to agree on their 
priorities and to consolidate their positions ahead of 
Secretary-General Ban Ki-moon’s leaders’ summit on 
climate change in 2014, the post-2015 United Nations 
development agenda now under discussion, and the 
negotiations for a successor climate-change treaty post-
2020, which are in progress.



Let me conclude by conveying our gratitude to 
all our partners — developed and developing, big 
and small, Governments and non-governmental 
organizations, civil society and the private sector — for 
their dedicated support, which has helped my country 
to reach a new threshold in its journey as a State 
Member of the United Nations. Our new status as a 
non-least developed country beyond January 2014 can 
be sustained only with the support of Samoa’s truly 
genuine and durable partners.
